Citation Nr: 1018546	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-34 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent 
for posttraumatic stress disorder (PTSD) from June 21, 2004, 
to January 8, 2007.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law 


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




REMAND

The Veteran had active military service from April 1967 to 
April 1970, and from April 1971 to April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  By this decision, the RO awarded service 
connection for PTSD, rated as 30 percent disabling, effective 
from June 21, 2004.  The Veteran appealed, expressing 
disagreement with the rating.  The RO subsequently increased 
the award to 70 percent.  This was done by a January 2008 
rating decision, and the effective date of the award was set 
as January 8, 2007.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given to whether an increase, 
or a decrease, is warranted at any time since the award of 
service connection, a practice known as "staged" ratings.  
Id.  This is what has happened here:  the RO has staged the 
Veteran's award, granting a 30 percent rating from June 21, 
2004, and a 70 percent rating from January 8, 2007.  

Following issuance of the January 2008 rating decision, the 
Veteran submitted, through his attorney, a March 2008 letter 
to the RO stating that "[t]he only issue on appeal is the 
effective date for the increased rating on the PTSD claim 
from 30 [percent] to 70 [percent]."  The 70 percent was 
accepted, but the letter contended that the "correct" 
effective date of the 70 percent rating should be the date of 
the Veteran's "original claim which was received by you on 
June 6, 2005."  This began a mischaracterization of the 
issue on appeal as one of an earlier effective date.  (As 
noted above, the 30 percent initial rating had already been 
appealed, which required VA to consider the level of 
disability rating since the award of service connection, in 
this case whether a rating higher than 30 percent was 
warranted from June 21, 2004.  Fenderson, supra.)  Because 
the Veteran has accepted the 70 percent rating, the issue now 
before the Board is the level of disability rating to be 
assigned from June 21, 2004, to January 8, 2007, whether 50 
percent, 70 percent, or 100 percent or any intermediate rate 
on an extraschedular basis.  

Adding to the confusion, and necessitating the instant 
remand, is a statement of the case (SOC) issued by the RO in 
September 2008 in response to the March 2008 letter that 
evidently was characterized as a notice of disagreement (NOD) 
with the issue of the effective date assigned for the 70 
percent rating.  In that SOC the issue was characterized as 
"Earlier effective date of 70 percent evaluation for 
posttraumatic stress disorder from June 6, 2005."  The 
decision was made and articulated by the RO thusly:  
"Earlier effective date of 70 percent evaluation for 
posttraumatic stress disorder from June 6, 2005, is 
continued."  However, in the RO's explanation for its 
decision, the SOC included the following conclusion:  "Based 
on this evidence a 70 percent evaluation is assigned for your 
PTSD effective January 8, 2007, the date of your medical 
report from Dr. Tucker first showing that you meet the 
evaluation for the 70 percent evaluation."  As can be seen, 
the SOC states both that an effective date from June 6, 2005, 
which date had never been assigned, was continued for the 70 
percent award, and that an effective date of January 8, 2007, 
which had previously been assigned, was appropriate.  Because 
of this incongruity, the Board must remand to the RO for 
issuance of a SSOC that properly frames the issue in the 
context of Fenderson, supra.  Because this issue is an 
original rating question under Fenderson, the RO will also be 
asked to afford the Veteran the opportunity to submit any 
additional medical evidence that supports his contention that 
award of a higher rating for his PTSD is warranted prior to 
January 8, 2007.  

Finally, the Board notes that, when a substantive appeal was 
filed in October 2006, the Veteran requested a hearing before 
the Board.  Later, after the issue was characterized by the 
RO as an earlier effective date question for the 70 percent 
rating, the Veteran indicated in his October 2008 appeal that 
no hearing before the Board was wanted on that issue.  Given 
that the issue is properly characterized as a rating question 
for a specific period from June 21, 2004, to January 8, 2007, 
clarification should be sought as to whether the Veteran 
still desires a hearing.
 
Accordingly, the Veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
1.  The AOJ should review the remand 
language above with regard to the 
characterization of the issue to be 
addressed.  

2.  The AOJ should contact the Veteran 
and ask him to submit any evidence that 
has not been submitted previously that is 
pertinent to the question of a rating for 
PTSD prior to January 8, 2007.  The 
Veteran should be asked to inform VA as 
the location of any potentially relevant 
records of treatment or evaluation for 
PTSD, including any VA records.  The AOJ 
should seek for all records, including 
all records from P. Tucker, M.D., for the 
period in question-June 21, 2004, to 
January 8, 2007.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  The issue to be 
addressed is entitlement to an initial 
evaluation higher than 30 percent for 
PTSD from June 21, 2004, to January 8, 
2007.  (If the AOJ intended to award a 70 
percent rating from June 6, 2005, when it 
issued the September 2008 supplemental 
statement of the case, this should be 
noted, and the award should be made clear 
in a rating decision.)

4.  The Veteran should be asked whether 
he desires a hearing before a member of 
the Board on the issue addressed by this 
remand.  Any request for a hearing at the 
RO should be arranged.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).




